Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147392 & (123)                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL S. SHERMAN, D.O., P.C., d/b/a                                                                  David F. Viviano,
  PHYSICIAN EYE CARE ASSOCIATES                                                                                      Justices
  OF GARDEN CITY, and MICHAEL S.
  SHERMAN, D.O.,
            Plaintiffs/Counter-Defendants-
            Appellees,
  v                                                                SC: 147392
                                                                   COA: 299045, 299775
                                                                   Wayne CC: 08-014212-CK
  SHIRLEY T. SHERROD, M.D., P.C., and
  SHIRLEY T. SHERROD, M.D.,
             Defendants/Counter-Plaintiffs/
             Third-Party Plaintiffs-Appellants,
  and
  GARDEN CITY HOSPITAL,
           Third-Party Defendant-Appellee.

  ______________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  partial relief from stay of proceedings on remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         p1118
                                                                              Clerk